Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
On paragraph [0026] line 7, “modeling stings” should read “model settings”.
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1 line 1,  “subface regions” should read “subsurface regions”.
In claim 11 line 1, “subface regions” should read “subsurface regions”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:

A system that supports geomechanical simulation of subface regions with uncertainty estimation, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
obtain physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities; 
construct a probabilistic model that captures the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region, the probabilistic model receiving input base physical quantities and outputting predicted derived physical quantities with prediction intervals; 
obtain observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and 
calibrate the probabilistic model based on the observed physical attributes of the subsurface region.
The limitations of “construct a probabilistic model that captures the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region, the probabilistic model receiving input base physical quantities and outputting predicted derived physical quantities with prediction intervals; ” and “calibrate the probabilistic model based on the observed physical attributes of the subsurface region” are abstract ideas because they are directed to a mathematical relationship and a mathematical calculation. See MPEP 2106.04(a)(2)(I)(A) - a mathematical relationship is a relationship between variables or numbers; and See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. As drafted and under a broadest reasonable interpretation, the limitation of “construct a probabilistic model…” is claiming a non-linear mathematical relationship between a “base physical quantity” and a “derived physical quantity”, which are variables in the model. As drafted an under a broadest reasonable interpretation, “calibrate the probabilistic model…” refers to performing calculations to adjust the coefficients in the probabilistic model. Similar to performing a resampled statistical analysis to generate a resampled distribution, “calibrate the probabilistic model based on the observed physical attributes of the subsurface region” is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites three additional limitations: (1) “one or more physical processors configured by machine-readable instructions to:”; (2) “obtain physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities;”, and (3) “obtain observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and”.
In regard to the first additional limitation of “one or more physical processors configured by machine-readable instructions to:”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing a method directed to mathematical relationships and mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second and third additional limitations of (2) “obtain physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities;”, and (3) “obtain observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and” fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, “construct…” and “calibrate…” steps are directed to judicial exceptions for being directed to abstract ideas of a mathematical relationship and a mathematical calculation. Similar to obtaining information about transactions, obtaining information to construct this relationship or calibrate this relationship does not add a meaningful limitation to the abstract idea. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination elements that is beyond the judicial exceptions. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
With regard to the second and third additional limitations of (2) “obtain physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities;”, and (3) “obtain observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and”, the limitations does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. Similar to retrieving information from memory, obtaining information is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 1, wherein predicted physical attributes of the subsurface region are determined based on the predicted derived physical quantities. The limitation is modifying the purpose of the predicted derived physical quantities, which are part of the “construct the probabilistic model” limitation. In that context the limitation is further defining the relationships defined by the probabilistic model, and is therefore also directed to the abstract idea of a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 1, wherein the probabilistic model is calibrated using a Bayesian framework. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 3, wherein calibration of the probabilistic model using the Bayesian framework includes updating prior belief of the base physical quantities and the derived physical quantities for the subsurface region using the observed physical attributes of the subsurface region based on a posterior analysis in the Bayesian framework. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 4, wherein the probabilistic model along with the Bayesian framework are used to refine the prior belief over the base physical quantities and the derived physical quantities of the subsurface region. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 3, wherein calibration of the probabilistic model using the Bayesian framework includes updating functions modeled by the probabilistic model to capture the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 3, wherein the subsurface region includes a wellbore, and the probabilistic model along with the Bayesian framework provides a probabilistic- driven stability analysis of the wellbore. The limitation is modifying what the probabilistic model is calibrating, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 7, wherein the probabilistic-driven stability analysis of the wellbore includes analysis of sanding risk. The limitation is modifying what the probabilistic model is calibrating, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 7, wherein the probabilistic-driven stability analysis of the wellbore is used for drilling of the wellbore, completion of the wellbore, or production using the wellbore, and enables a risk-based decision making process. The limitation is modifying what the probabilistic model is calibrating, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 3, wherein the Bayesian framework is used to calibrate a geomechanical model for the subsurface region. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrate…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 11, applying step 1, the preamble of claim 11 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 11 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:

A method for supporting geomechanical simulation of subface regions with uncertainty estimation, the method comprising: 
obtaining physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities; 37Client Ref. No. T-11139Attorney Docket No. ONAS-036082 
constructing a probabilistic model that captures the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region, the probabilistic model receiving input base physical quantities and outputting predicted derived physical quantities with prediction intervals; 
obtaining observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and 
calibrating the probabilistic model based on the observed physical attributes of the subsurface region.
The limitations of “constructing a probabilistic model that captures the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region, the probabilistic model receiving input base physical quantities and outputting predicted derived physical quantities with prediction intervals;” and “calibrating the probabilistic model based on the observed physical attributes of the subsurface region” are abstract ideas because they are directed to a mathematical relationship and a mathematical calculation. See MPEP 2106.04(a)(2)(I)(A) - a mathematical relationship is a relationship between variables or numbers; and See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. As drafted and under a broadest reasonable interpretation, the limitation of “constructing a probabilistic model…” is claiming a non-linear mathematical relationship between a “base physical quantity” and a “derived physical quantity”, which are variables in the model. As drafted an under a broadest reasonable interpretation, “calibrating the probabilistic model…” refers to performing calculations to adjust the coefficients in the probabilistic model. Similar to performing a resampled statistical analysis to generate a resampled distribution, “calibrating the probabilistic model based on the observed physical attributes of the subsurface region” is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “obtaining physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities;”, and (2) “obtaining observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and”.
The first and second additional limitations of (1) “obtaining physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities;”, and (2) “obtaining observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and” fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, “constructing…” and “calibrating…” steps are directed to judicial exceptions for being directed to abstract ideas of a mathematical relationship and a mathematical calculation. Similar to obtaining information about transactions, obtaining information to construct this relationship or calibrate this relationship does not add a meaningful limitation to the abstract idea. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination elements that is beyond the judicial exceptions. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
With regard to the first and second additional limitations of (1) “obtaining physical quantity information for a subsurface region, the physical quantity information characterizing physical quantities of the subsurface region, the physical quantities including base physical quantities and derived physical quantities, nonlinear relationships existing between the base physical quantities and the derived physical quantities;”, and (2) “obtaining observed information for the subsurface region, the observed information characterizing observed physical attributes of the subsurface region, the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model; and”, the limitations does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. Similar to retrieving information from memory, obtaining information is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 11, wherein predicted physical attributes of the subsurface region are determined based on the predicted derived physical quantities. The limitation is modifying the purpose of the predicted derived physical quantities, which are part of the “construct the probabilistic model” limitation. In that context the limitation is further defining the relationships defined by the probabilistic model, and is therefore also directed to the abstract idea of a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 11, wherein the probabilistic model is calibrated using a Bayesian framework. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 13, wherein calibration of the probabilistic model using the Bayesian framework includes updating prior belief of the base physical quantities and the derived physical quantities for the subsurface region using the observed physical attributes of the subsurface region based on a posterior analysis in the Bayesian framework. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 14, wherein the probabilistic model along with the Bayesian framework are used to refine the prior belief over the base physical quantities and the derived physical quantities of the subsurface region. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 14. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 13, wherein calibration of the probabilistic model using the Bayesian framework includes updating functions modeled by the probabilistic model to capture the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 13, wherein the subsurface region includes a wellbore, and the probabilistic model along with the Bayesian framework provides a probabilistic- driven stability analysis of the wellbore. The limitation is modifying what the probabilistic model is calibrating, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 17, wherein the probabilistic-driven stability analysis of the wellbore includes analysis of sanding risk. The limitation is modifying what the probabilistic model is calibrating, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 17. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 17, wherein the probabilistic-driven stability analysis of the wellbore is used for drilling of the wellbore, completion of the wellbore, or production using the wellbore, and enables a risk-based decision making process. The limitation is modifying what the probabilistic model is calibrating, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 17. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 13, wherein the Bayesian framework is used to calibrate a geomechanical model for the subsurface region. The limitation is modifying how the probabilistic model  is calibrated, which is a further limitation on the “calibrating…” limitation. In that context the limitation is further defining calculations used to calibrate the probabilistic model, and is therefore also directed to the abstract idea of a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Integrated Approach: Perforation System Optimization for Sand Prevention” (Ruslan)
With respect to claim 1, Ruslan teaches A system that supports geomechanical simulation of subface regions with uncertainty estimation, the system comprising (sand prediction tool, [page 5 paragraph 6 line 3]; see also FIG. 10): one or more physical processors configured by machine-readable instructions to (sand prediction tool is interpreted to refer to a computer with a processor that runs Bayesian knowledge engine, [Abstract] paragraph 1 line 8; and Monte Carlo probabilistic analysis, [Abstract] paragraph 2 line 1): obtain physical quantity information for a subsurface region (obtain to correlate production characteristics with sand production trend, [page 2 paragraph 7 lines 1-2]), the physical quantity information characterizing physical quantities of the subsurface region (production characteristics and send trend, [page  2 paragraph 7 lines 1-2]; include 1. perforated interval length, 2. perforation entrance hole diameter, 3. % open perforation area, 4. production, [page 3 paragraph 1 lines 1-7]; which may be used to derive area, flow rate, and velocity, [page 2 paragraph 7 lines 2-5]; and may additionally include formation volume factor, shear modulus, permeability, number of perforations, reservoir pressure, production rate and reservoir fluid properties for respective reservoirs, [page 4 paragraph 2 lines 3-5]), the physical quantities including base physical quantities and derived physical quantities (production characteristics and sand trends, [page 2 paragraph 7 lines 1-2]; where base quantities include quantities 1-3, [page 3 paragraph 1 lines 1-6], area of open flow A, and velocity through perforation V, [page 2 paragraph 7 line 3]; and derived quantities include quantity 4. well production, [page 3 paragraph 1 line 7]; flow rate Q, and sand production trend for each well, [page 2 paragraph 7 lines 2-3]), nonlinear relationships existing between the base physical quantities and the derived physical quantities (FIG. 4 shows non-linear trend line between velocity and sand production in black, [page 9]; this trend is stated descriptively as a function that quadrupled sand production after a certain velocity threshold limit, [Abstract] paragraph 2 lines 1-4); construct a probabilistic model that captures the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region (probabilistic model was developed based on below equation, [page 2 paragraph 7 line 2]), the probabilistic model receiving input base physical quantities and outputting predicted derived physical quantities with prediction intervals (In FIG. 9, the sand production prediction log shows layers and conditions that result in formation failure and sand transportation; i.e. particular layers cause sanding at p10, p50, and p90 velocity thresholds, [page 12], [page 5 paragraph 2 lines 1-2]); obtain observed information for the subsurface region (dual packer formation test evaluation was performed in a cased hole for one of the lower reservoir in the field, [page 3 paragraph 8 lines 1-3]), the observed information characterizing observed physical attributes of the subsurface region (where the tool is equipped with gauges to compute flow rate and critical rate for sand production, [page 3 paragraph 8 lines 1-3]), the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model (maximum sand free production rate was identified, [page 4 paragraph 1 line 3]; forecast probable critical velocity cross-checked with actual well historical sand production, [page 4 paragraph 3 line 2]); and calibrate the probabilistic model based on the observed physical attributes of the subsurface region (fine tune probabilistic model to ensure representative range obtained, [page 4 paragraph 3 line 1]).

With respect to claim 2, Ruslan teaches all of the limitations of claim 1, as noted above. Ruslan further teaches wherein predicted physical attributes of the subsurface region are determined based on the predicted derived physical quantities (sanding predicted based on velocity, which is further predicted based on area open to flow, [page 4 paragraph 5 lines 11-13]).

With respect to claim 11, Ruslan teaches A method (methodology, [page 5 paragraph 6 line 1]; see also FIG. 11) for supporting geomechanical simulation of subface regions (geomechanical analysis, [page 5 paragraph 6 line 5]) with uncertainty estimation (sand prediction tool is interpreted to refer to sub-processes that include uncertainty through Bayesian knowledge engine, [Abstract] paragraph 1 line 8; and Monte Carlo probabilistic analysis, [Abstract] paragraph 2 line 1), the method comprising:  obtaining physical quantity information for a subsurface region (obtain to correlate production characteristics with sand production trend, [page 2 paragraph 7 lines 1-2]), the physical quantity information characterizing physical quantities of the subsurface region (production characteristics and send trend, [page  2 paragraph 7 lines 1-2]; include 1. perforated interval length, 2. perforation entrance hole diameter, 3. % open perforation area, 4. production, [page 3 paragraph 1 lines 1-7]; which may be used to derive area, flow rate, and velocity, [page 2 paragraph 7 lines 2-5]; and may additionally include formation volume factor, shear modulus, permeability, number of perforations, reservoir pressure, production rate and reservoir fluid properties for respective reservoirs, [page 4 paragraph 2 lines 3-5]), the physical quantities including base physical quantities and derived physical quantities (production characteristics and sand trends, [page 2 paragraph 7 lines 1-2]; where base quantities include quantities 1-3, [page 3 paragraph 1 lines 1-6], area of open flow A, and velocity through perforation V, [page 2 paragraph 7 line 3]; and derived quantities include quantity 4. well production, [page 3 paragraph 1 line 7]; flow rate Q, and sand production trend for each well, [page 2 paragraph 7 lines 2-3]), nonlinear relationships existing between the base physical quantities and the derived physical quantities (FIG. 4 shows non-linear trend line between velocity and sand production in black, [page 9]; this trend is stated descriptively as a function that quadrupled sand production after a certain velocity threshold limit, [Abstract] paragraph 2 lines 1-4); constructing a probabilistic model that captures the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region (probabilistic model was developed based on below equation, [page 2 paragraph 7 line 2]), the probabilistic model receiving input base physical quantities and outputting predicted derived physical quantities with prediction intervals (In FIG. 9, the sand production prediction log shows layers and conditions that result in formation failure and sand transportation; i.e. particular layers cause sanding at p10, p50, and p90 velocity thresholds, [page 12], [page 5 paragraph 2 lines 1-2]); obtaining observed information for the subsurface region (dual packer formation test evaluation was performed in a cased hole for one of the lower reservoir in the field, [page 3 paragraph 8 lines 1-3]), the observed information characterizing observed physical attributes of the subsurface region (where the tool is equipped with gauges to compute flow rate and critical rate for sand production, [page 3 paragraph 8 lines 1-3]), the observed physical attributes enabling verification of the predicted derived physical quantities outputted by the probabilistic model (maximum sand free production rate was identified, [page 4 paragraph 1 line 3]; forecast probable critical velocity cross-checked with actual well historical sand production, [page 4 paragraph 3 line 2]); and calibrating the probabilistic model based on the observed physical attributes of the subsurface region (fine tune probabilistic model to ensure representative range obtained, [page 4 paragraph 3 line 1]).

With respect to claim 12, Ruslan teaches all of the limitations of claim 11, as noted above. Ruslan further teaches wherein predicted physical attributes of the subsurface region are determined based on the predicted derived physical quantities (sanding predicted based on velocity, which is further predicted based on area open to flow, [page 4 paragraph 5 lines 11-13]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Integrated Approach: Perforation System Optimization for Sand Prevention” (Ruslan) in view of “Bayesian Calibration Of Hydrocarbon Reservoir Models Using An Approximate Reservoir Simulator In The Prior Specification” (Lodoen)
With respect to claim 3, Ruslan teaches all of the imitations  of claim 1, as noted above. Although Ruslan teaches using a Bayesian engine (see FIG. 2 [page 8]), Ruslan does not teach wherein the probabilistic model is calibrated using a Bayesian framework.
However, Lodoen teaches wherein the probabilistic model is calibrated using a Bayesian framework (teaches how to evaluate equation (1) as prior distribution functions for reservoir properties, [page 4 paragraph 4 lines 1-8]; and evaluate the posterior distributions at each Metropolis-Hasting iteration to update the x’s, [page 5 paragraph 5 lines 1-9]; at a higher level of generality, this is history matching reservoir properties to produce values consistent with observed production, [page 2 paragraph 3 lines 6-8]; by putting the history matching problem in a Bayesian setting, [page 3 paragraph 3 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, Ruslan in view of Lodoen teaches all of the limitations of claim 3, as noted above. Ruslan does not teach wherein calibration of the probabilistic model using the Bayesian framework includes updating prior belief of the base physical quantities and the derived physical quantities for the subsurface region using the observed physical attributes of the subsurface region based on a posterior analysis in the Bayesian framework.
However, Lodoen teaches wherein calibration of the probabilistic model using the Bayesian framework includes updating prior belief (Metropolis-Hastings has type (i) and type (ii) updates, where type (i) are updates to reservoir properties and type (ii) updates are updates to parameters in the likelihood function, [page 12 paragraph 1 lines 1-2]) of the base physical quantities and the derived physical quantities (history match realizations (x,y), [page 7 paragraph 1 line 6]) for the subsurface region using the observed physical attributes of the subsurface region based on a posterior analysis in the Bayesian framework (sample history matched realizations from the posterior, [page 7 paragraph 1 lines 6-7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Ruslan in view of Lodoen teaches all of the limitations of claim 4, as noted above. Ruslan does not teach wherein the probabilistic model along with the Bayesian framework are used to refine the prior belief over the base physical quantities and the derived physical quantities of the subsurface region.
However, Lodoen teaches wherein the probabilistic model (equation (1) where distributions are pi(x), pi(A), and pi(b), [page 4 paragraph 4 lines 1-8]) along with the Bayesian framework (Bayesian model solved using Metropolis-Hastings, [page 5 paragraph 4 lines 1-7]) are used to refine the prior belief (Metropolis-Hastings has type (i) and type (ii) updates, where type (i) are updates to reservoir properties and type (ii) updates are updates to parameters in the likelihood function, [page 12 paragraph 1 lines 1-2]) over the base physical quantities and the derived physical quantities of the subsurface region (history match realizations (x,y), [page 7 paragraph 1 line 6]).	
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Ruslan in view of Lodoen teaches all of the limitations of claim 3, as noted above. Ruslan further teaches wherein calibration of the probabilistic model (fine tune probabilistic model to ensure representative range obtained, [page 4 paragraph 3 line 1]) includes updating functions modeled by the probabilistic model (probabilistic model was developed based on below equation, [page 2 paragraph 7 line 2]) to capture the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region (FIG. 4 shows non-linear trend line between velocity and sand production in black, [page 9]; this trend is stated descriptively as a function that quadrupled sand production after a certain velocity threshold limit, [Abstract] paragraph 2 lines 1-4).
Ruslan does not teach using the Bayesian framework.
However, Lodoen teaches using the Bayesian framework (teaches how to evaluate equation (1) as prior distribution functions for reservoir properties, [page 4 paragraph 4 lines 1-8]; and evaluate the posterior distributions at each Metropolis-Hasting iteration to update the x’s, [page 5 paragraph 5 lines 1-9]; at a higher level of generality, this is history matching reservoir properties to produce values consistent with observed production, [page 2 paragraph 3 lines 6-8]; by putting the history matching problem in a Bayesian setting, [page 3 paragraph 3 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Ruslan in view of Lodoen teaches all of the limitations of claim 3, as noted above. Ruslan further teaches wherein the subsurface region includes a wellbore (high level completion screening for wellbore-stability problems, [page 2 paragraph 4 lines 1-2), and the probabilistic model along with the Bayesian framework provides a probabilistic- driven stability analysis of the wellbore (high level completion screening was evaluated using Bayesian knowledge engine, [page 2 paragraph 6 lines 1-2]).

With respect to claim 8, Ruslan in view of Lodoen teaches all of the limitations of claim 7, as noted above. Ruslan further teaches wherein the probabilistic-driven stability analysis of the wellbore includes analysis of sanding risk (high level completion screening is in regard to determining best method to prevent sand transportation, [page 2 paragraph 5 line 1]).

With respect to claim 9, Ruslan in view of Lodoen teaches all of the limitations of claim 7, as noted above. Ruslan further teaches wherein the probabilistic-driven stability analysis of the wellbore is used for drilling of the wellbore, completion of the wellbore, or production using the wellbore, and enables a risk-based decision making process (high level completion screening, [page 2 paragraph 4 line 1]; enables decision risk analysis DRA, [page 5 paragraph 5 line 9]).

With respect to claim 10, Ruslan in view of Lodoen teaches all of the limitations of claim 7, as noted above. Ruslan further teaches a geomechanical model for the subsurface region (geomechanics analysis first described [Abstract] paragraph 1 line 6; and box labeled “Geo Mechanic Input/ Review of the Candidate” in FIG. 11 shows how geomechanical model is part of analysis, [page 13]).
Ruslan does not teach wherein the Bayesian framework is used to calibrate a geomechanical model for the subsurface region.
However, Lodoen teaches Bayesian framework is used to calibrate a geomechanical model for the subsurface region (reservoir simulators include spatial distribution of permeability and porosity, which is used to output time series of pressure, [page 2 paragraph 2 lines 1-7]; the Metropolis-Hastings algorithm is used to history match (x,y), [page 7 paragraph 1 lines 2-8]; where x includes permeability and porosity for a given grid cell of the lattice, [page 7 paragraph 3 lines 1-5]; and y includes pressure in bhp as shown in FIG. 3, [page 8], [page 8 paragraph 4 lines 4-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

 With respect to claim 13, Ruslan teaches all of the imitations of claim 11, as noted above. Although Ruslan teaches using a Bayesian engine (see FIG. 2 [page 8]), Ruslan does not teach wherein the probabilistic model is calibrated using a Bayesian framework.
However, Lodoen teaches wherein the probabilistic model is calibrated using a Bayesian framework (teaches how to evaluate equation (1) as prior distribution functions for reservoir properties, [page 4 paragraph 4 lines 1-8]; and evaluate the posterior distributions at each Metropolis-Hasting iteration to update the x’s, [page 5 paragraph 5 lines 1-9]; at a higher level of generality, this is history matching reservoir properties to produce values consistent with observed production, [page 2 paragraph 3 lines 6-8]; by putting the history matching problem in a Bayesian setting, [page 3 paragraph 3 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Ruslan in view of Lodoen teaches all of the limitations of claim 13, as noted above. Ruslan does not teach wherein calibration of the probabilistic model using the Bayesian framework includes updating prior belief of the base physical quantities and the derived physical quantities for the subsurface region using the observed physical attributes of the subsurface region based on a posterior analysis in the Bayesian framework.
However, Lodoen teaches wherein calibration of the probabilistic model using the Bayesian framework includes updating prior belief (Metropolis-Hastings has type (i) and type (ii) updates, where type (i) are updates to reservoir properties and type (ii) updates are updates to parameters in the likelihood function, [page 12 paragraph 1 lines 1-2]) of the base physical quantities and the derived physical quantities (history match realizations (x,y), [page 7 paragraph 1 line 6]) for the subsurface region using the observed physical attributes of the subsurface region based on a posterior analysis in the Bayesian framework (sample history matched realizations from the posterior, [page 7 paragraph 1 lines 6-7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Ruslan in view of Lodoen teaches all of the limitations of claim 14, as noted above. Ruslan does not teach wherein the probabilistic model along with the Bayesian framework are used to refine the prior belief over the base physical quantities and the derived physical quantities of the subsurface region.
However, Lodoen teaches wherein the probabilistic model (equation (1) where distributions are pi(x), pi(A), and pi(b), [page 4 paragraph 4 lines 1-8]) along with the Bayesian framework (Bayesian model solved using Metropolis-Hastings, [page 5 paragraph 4 lines 1-7]) are used to refine the prior belief (Metropolis-Hastings has type (i) and type (ii) updates, where type (i) are updates to reservoir properties and type (ii) updates are updates to parameters in the likelihood function, [page 12 paragraph 1 lines 1-2]) over the base physical quantities and the derived physical quantities of the subsurface region (history match realizations (x,y), [page 7 paragraph 1 line 6]).	
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Ruslan in view of Lodoen teaches all of the limitations of claim 13, as noted above. Ruslan further teaches wherein calibration of the probabilistic model (fine tune probabilistic model to ensure representative range obtained, [page 4 paragraph 3 line 1]) includes updating functions modeled by the probabilistic model (probabilistic model was developed based on below equation, [page 2 paragraph 7 line 2]) to capture the nonlinear relationships between the base physical quantities and the derived physical quantities of the subsurface region (FIG. 4 shows non-linear trend line between velocity and sand production in black, [page 9]; this trend is stated descriptively as a function that quadrupled sand production after a certain velocity threshold limit, [Abstract] paragraph 2 lines 1-4).
Ruslan does not teach using the Bayesian framework.
However, Lodoen teaches using the Bayesian framework (teaches how to evaluate equation (1) as prior distribution functions for reservoir properties, [page 4 paragraph 4 lines 1-8]; and evaluate the posterior distributions at each Metropolis-Hasting iteration to update the x’s, [page 5 paragraph 5 lines 1-9]; at a higher level of generality, this is history matching reservoir properties to produce values consistent with observed production, [page 2 paragraph 3 lines 6-8]; by putting the history matching problem in a Bayesian setting, [page 3 paragraph 3 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Ruslan in view of Lodoen teaches all of the limitations of claim 13, as noted above. Ruslan further teaches wherein the subsurface region includes a wellbore (high level completion screening for wellbore-stability problems, [page 2 paragraph 4 lines 1-2), and the probabilistic model along with the Bayesian framework provides a probabilistic- driven stability analysis of the wellbore (high level completion screening was evaluated using Bayesian knowledge engine, [page 2 paragraph 6 lines 1-2]).

With respect to claim 18, Ruslan in view of Lodoen teaches all of the limitations of claim 17, as noted above. Ruslan further teaches wherein the probabilistic-driven stability analysis of the wellbore includes analysis of sanding risk (high level completion screening is in regard to determining best method to prevent sand transportation, [page 2 paragraph 5 line 1]).

With respect to claim 19, Ruslan in view of Lodoen teaches all of the limitations of claim 17, as noted above. Ruslan further teaches wherein the probabilistic-driven stability analysis of the wellbore is used for drilling of the wellbore, completion of the wellbore, or production using the wellbore, and enables a risk-based decision making process (high level completion screening, [page 2 paragraph 4 line 1]; enables decision risk analysis DRA, [page 5 paragraph 5 line 9]).

With respect to claim 20, Ruslan in view of Lodoen teaches all of the limitations of claim 17, as noted above. Ruslan further teaches a geomechanical model for the subsurface region (geomechanics analysis first described [Abstract] paragraph 1 line 6; and box labeled “Geo Mechanic Input/ Review of the Candidate” in FIG. 11 shows how geomechanical model is part of analysis, [page 13]).
Ruslan does not teach wherein the Bayesian framework is used to calibrate a geomechanical model for the subsurface region.
However, Lodoen teaches Bayesian framework is used to calibrate a geomechanical model for the subsurface region (reservoir simulators include spatial distribution of permeability and porosity, which is used to output time series of pressure, [page 2 paragraph 2 lines 1-7]; the Metropolis-Hastings algorithm is used to history match (x,y), [page 7 paragraph 1 lines 2-8]; where x includes permeability and porosity for a given grid cell of the lattice, [page 7 paragraph 3 lines 1-5]; and y includes pressure in bhp as shown in FIG. 3, [page 8], [page 8 paragraph 4 lines 4-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ruslan with Lodoen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ruslan discloses a system and method that teaches all of the claimed features including fine tuning or calibrating a probabilistic model, (Ruslan [page 4 paragraph 3 line 1], but does not teach calibrating specifically with a Bayesian framework. Ruslan further teaches, for new wells, the balance between sand prevention and potential incremental production can be evaluated using commercial perforation system software, (Ruslan [page 5 paragraph 4 lines 1-3]). Lodoen teaches, in contrast to conventional reservoir simulators, the history matching that is typically done as manual procedure can instead be placed in a Bayesian setting, (Lodoen [page 2 paragraph 3 line 8]; [page 2 paragraph 4 lines 3-6]). This changes the focus from not only better predictions for future production, (Lodoen [page 4 paragraph 3 lines 12-13]), but also quantifying the uncertainty of the corresponding predictions, (Lodoen [page 4 paragraph 4 lines 5-6]). A person having skill in the art would have a reasonable expectation of successfully taking the prior distributions of input properties described in Ruslan (Ruslan [page 3 paragraph 1 lines 1-7]) and evaluating the posterior distributions and uncertainty using the Metropolis-Hastings algorithm of Lodoen, (Lodoen [page 5 paragraph 5 lines 1-9]). Therefore, it would have been obvious to combine Ruslan with Lodoen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 5,764,515 (Guerillot) – 1) construct initial model using Bayesian inversion and history matching, 2) define production scenarios, 3) adjust initial model parameters, 4) check probability of each scenario using Bayesian inversion, 5) for each scenario, establish new production forecasts, [col 6 ln 1-29].
US 20080162100 A1 (Landa) – measure discrepancy between calculated and observed parameters with a “likelihood” function in a Bayesian approach, [0008] lines 10-12; and objective of invention is to calibrate reservoir simulation models using likelihood proxies, [0013] lines 1-5. 
U.S. 2012/0095733 (Rossi) – geomechanical modeling module 109 provides geomechanical modeling of earth formation around wellbores to compute rock strength and combinations of well flow pressure under which well is safe to operate versus likely to fail from high levels of sand in production well, [0041]; Bayes rule described in equation (7), [0079].
 “Quantification of prediction uncertainty using imperfect subsurface models with model error estimation” (Rammay) - Our aim is to obtain unbiased posterior distributions of the physical model parameters and thus improving the prediction capacity of the calibrated low-fidelity reservoir models; … we adopt a Bayesian framework for solving the inverse problem, [Abstract] paragraph 1 lines 5-10.
“Multimodal Markov chain Monte Carlo method for nonlinear petrophysical seismic inversion” (de Figueiredo) - The solution of the inverse problem in the Bayesian approach is given by the posterior distribution of the model parameters conditioned by the observed data, [page M2 col 1 paragraph 6 lines 1-3]; The three available wells were used to calibrate the rock-physics mode, [page M9 col 1 paragraph 5 lines 5-6].
“DYNAMIC DATA DRIVEN INVESTIGATION OF PETROPHYSICAL AND GEOMECHANICAL PROPERTIES FOR RESERVOIR FORMATION EVALUATION” (Onalo) – teaches a new data-driven methodology for determining sanding potential of a formation using an artificial neural network, [page 5 section 1.5 second bullet]; model development and calibration involves a Bayesian Regularization algorithm, [page 211 paragraph 2 lines 1-5].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148